Citation Nr: 0029406	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1991 to 
February 1992.  The veteran also had active duty for training 
from January 1967 to June 1967. 

The issues on appeal arise from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in which the RO granted 
service connection for dermatitis and hypertension, and 
assigned noncompensable ratings for each disability, 
effective from February 27, 1992.  The veteran perfected his 
appeal on these issues and testified before a local hearing 
officer in April 1994.  

In an April 1998 supplemental statement of the case, the RO, 
in pertinent part, increased the disability rating for 
dermatitis to 10 percent, effective from February 24, 1998.  
In the same supplemental statement of the case, the RO 
confirmed the noncompensable rating for hypertension.

In a letter received by the Board of Veterans' Appeals 
(Board) in February 1999, the veteran indicated that he did 
not want a Board hearing. 

In July 1999, the Board remanded the veteran's claims for 
additional development.  In a February 2000 supplemental 
statement of the case, the RO increased the rating for 
hypertension to 10 percent, effective from February 27, 1992.  
In the same document, the RO confirmed the 10 percent rating 
for dermatitis, but moved the effective date of this 
compensable rating from February 24, 1998 back to February 
27, 1992.  

As noted in the July 1999 Board remand, during his local 
hearing, the veteran appeared to raise claims concerning 
service connection for chest wall pain, shortness of breath, 
strep throat, rheumatic fever, pharyngitis, bronchitis, 
arthralgia of multiple joints, fatigue, all as manifestations 
of an undiagnosed illness based on his service during the 
Gulf War.  During the hearing, the veteran also appeared to 
be raising claims concerning service connection for a left 
shoulder disability and for chronic fatigue syndrome.  Since 
these matters had not been developed or certified for appeal, 
and inasmuch as they were not inextricably intertwined with 
the issues before the Board on appeal, they were referred to 
the RO for initial consideration.  It does not appear that 
the RO has adjudicated these issues as yet, and they are 
again referred for initial consideration.  


REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders, and 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.  
Furthermore, where "the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the RO did not comply with the Board's 
instructions concerning the issue of secondary service 
connection for a heart disability.  The Board notes (as it 
did in its July 1999 remand) that in VA medical records 
associated with the claims file in November 1994, a 
echocardiogram report dated in April 1994 indicated that the 
veteran had mildly thickened mitral valve leaflets.  A new 
examination was deemed necessary to confirm whether this 
finding was a manifestation of a heart condition attributable 
to the service connected hypertension.  The RO was then 
requested to send out a supplemental statement of the case on 
this issue, and allow the veteran an opportunity to appeal 
any adverse determination as to service connection.  A 
medical opinion concerning the April 1994 echocardiogram 
report was proffered by a VA examiner in December 1999, and 
the opinion was discussed in a February 2000 supplemental 
statement of the case.  In this document, the RO appeared to 
deny service connection for a heart disability as secondary 
to the veteran's service connected hypertension, but this was 
not clearly delineated as a separate issue, and the veteran 
therefore did not get a proper opportunity to appeal the RO's 
adverse determination in that regard.  Therefore, the RO 
should issue a new supplemental statement of the case, 
listing the issue of "Entitlement to service connection for 
a heart disability as secondary to service connected 
hypertension" as an issue, and providing the veteran with an 
opportunity to appeal any adverse determination.  As the 
issue of the rating to be assigned service connected 
hypertension is inextricably intertwined with the issue of 
secondary service connection for a heart disability, the 
former issue must be deferred.

In its July 1999 remand, the Board noted that an VA 
examination report dated in April 1993 did not specifically 
address the veteran's skin condition.  The report of the 
February 1998 examination indicated that the veteran had an 
area on the upper malar area bilaterally near the nose, where 
there were small, localized lesions.  On the right there was 
a 1 x 2 cm. erythematous area and on the left side an area of 
approximately 1/2 x 1/2 cm. was noted.  While the specific 
locations of the veteran's current skin condition were noted, 
the VA examination report did not reflect a determination of 
the severity of this disability.  

In its July 1999 remand, the Board requested that an examiner 
specifically indicate whether the veteran's service-connected 
dermatitis was manifested by ulceration, exfoliation, 
crusting, systemic or nervous manifestations, exceptional 
repugnancy, exudation or itching, extensive lesions, or 
marked disfigurement.  The severity and/or frequency of these 
manifestations were also to be noted.  Although the veteran 
was examined in December 1999, the examiner did not provide 
this requested information.  An examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Moreover, the examiner was to 
distinguish any symptoms of the veteran's diagnosed herpes 
zoster, if present, with those of the veteran's service 
connected skin condition.  The examiner did not include this 
in the report.  Therefore a new skin examination is 
necessary.

The importance of new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claims for increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The most recent treatment records concerning the veteran were 
associated with the claims file in October 1999.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since October 1999 should also be acquired and reviewed.  

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran 
subsequent to October 1999 for a service 
connected skin disability, a heart 
disability or hypertension which have 
not already been associated with the 
claims file, should be obtained and made 
part of the record. 

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received since October 
1999 for heart, hypertension and skin 
symptoms.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  The RO should schedule the veteran 
for a special VA skin examination.  The 
veteran should be notified of the date, 
time and place of the examination in 
writing, and a copy of this notification 
should be included in the claims folder.  
The veteran should be informed of the 
consequences of his failure to appear for 
any scheduled examination.

4.  Following completion of the above 
development, the veteran should be 
afforded a VA skin examination.  All 
indicated tests and studies should be 
accomplished.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner. 

(a)  The examiner should 
specifically indicate whether the 
veteran's service connected 
dermatitis is manifested by 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exceptional repugnancy, exudation or 
itching, extensive lesions, or 
marked disfigurement.  The severity 
and/or frequency of these 
manifestations should be noted.  The 
location of all service connected 
lesions should be described.  If 
there are any lesions on the head 
face and neck, it should be noted 
whether there is disfigurement; and, 
if so, it should be classified as 
mild, moderate, severe or complete.

(b)  The examiner should confirm 
whether the veteran has herpes 
zoster (as noted on the February 
1997 outpatient record), and if so, 
all the symptoms thereof should be 
distinguished from those of the 
veteran's service connected 
dermatitis, if feasible.

5.  Upon receipt, the RO should review 
the examination report to ensure its 
adequacy for rating purposes.  
Specifically, the RO should assure that 
the examiner answered all questions posed 
and that the examination findings are 
sufficient to address the criteria in the 
appropriate rating schedule.  If the 
report is inadequate for any reason, the 
RO should return it to the examining 
physician.

6.  The RO should review the record for 
any additional evidence which may have 
been submitted with regard to the issue 
of whether the veteran has a heart 
disability which is a manifestation of 
service connected hypertension.  Any 
development deemed necessary should be 
ordered.  If the determination is adverse 
to the veteran, he and his representative 
must be furnished with a supplemental 
statement of the case regarding this 
issue and notified of the need to file a 
substantive appeal if the Board is to 
address this matter. 

7.  If the remaining benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include a summary of all applicable laws, 
regulations and rating criteria, 
including, if appropriate, 38 C.F.R. § 
3.655.  Consideration should also be 
given to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice known 
as "staged" ratings.  The veteran and 
his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
records and medical information, and to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






- 8 -


